 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 494 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2004 
Mr. Leach submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
To create a select committee to investigate the awarding and carrying out of contracts to conduct activities in Afghanistan and Iraq and to fight the war on terrorism. 
  
  
Whereas challenges to the national security have forced America to commit very large sums of Government funds to support operations in Afghanistan and Iraq and improve the security for the homeland; 
Whereas Congress has a responsibility to ensure comprehensive oversight when Government funds are at issue; 
Whereas the great size of the funds involved, together with the necessary speed with which these funds are committed, presents a challenge to the traditional oversight function of Congress; 
Whereas conflicts of interest and Government overcharging are a danger whenever large sums of money are at stake, and are particularly unseemly in times of war; 
Whereas in this age of global economic interdependence, the Administration has made a commitment to let contracts to foreign as well as domestic companies; 
Whereas oversight should not be considered a partisan activity but viewed solely in the context of preserving public resources and bolstering people’s confidence in the Government; 
Whereas the Truman Committee in World War II stands as a constructive precedent for bipartisan oversight of wartime contracting;  
Whereas the Truman Committee was established within a Congress controlled by the same party as the Executive; 
Whereas in times marked by corporate abuses and cheating, the integrity of the procurement process is of paramount importance to sustain the public’s support for government programs; and 
Whereas whatever the merits of Government policy, the public has a right to expect that war profiteering does not occur and that its resources are carefully disbursed and honestly spent. 
 
That, until otherwise provided by law,  
there is hereby created a select committee to investigate the awarding and carrying out of contracts to conduct activities in Afghanistan and Iraq and to fight the war on terrorism (hereinafter referred to as the “select committee”). 
2.Membership and functionsThe select committee is to be composed of 15 Members of the House, to be appointed by the Speaker (of whom 7 shall be appointed upon the recommendation of the minority leader), one of whom shall be designated as chairman from the majority party and one of whom shall be designated ranking member from the minority party. Any vacancy occurring in the membership of the select committee shall be filled in the same manner in which the original appointment was made. The select committee shall conduct an ongoing study and investigation of the awarding and carrying out of contracts by the Government to conduct activities in Afghanistan and Iraq and to fight the war on terrorism and make such recommendations to the House as the select committee deems appropriate regarding the following matters— 
(1)bidding, contracting, and auditing standards in the issuance of Government contracts; 
(2)oversight procedures; 
(3)forms of payment and safeguards against money laundering; 
(4)accountability of contractors and Government officials involved in procurement; and  
(5)penalties for violations of law and abuses in the awarding and carrying out of Government contracts.  
3.Rules and procedure 
(a)QuorumOne-third of the members of the select committee shall constitute a quorum for the transaction of business except for the reporting of the results of its study and investigation (with its recommendations) or the authorization of subpoenas, which shall require a majority of the committee to be actually present, except that the select committee may designate a lesser number, but not less than two, as a quorum for the purpose of holding hearings to take testimony and receive evidence. 
(b)PowersFor the purpose of carrying out this resolution, the select committee may sit and act during the present Congress at any time and place within the United States or elsewhere, whether the House is in session, has recessed, or has adjourned and hold such hearings as it considers necessary and to require, by subpoena or otherwise, the attendance and testimony of such witnesses, the furnishing of information by interrogatory, and the production of such books, records, correspondence, memoranda, papers, documents, and other things and information of any kind as it deems necessary, including classified materials. 
(c)Issuance of Subpoenas A subpoena may be authorized and issued by the select committee in the conduct of any investigation or series of investigations or activities, only when authorized by a majority of the members voting, a majority being present. Authorized subpoenas shall be signed by the chairman or by any member designated by the select committee, and may be served by any person designated by the chairman or such member. Subpoenas shall be issued under the seal of the House and attested by the Clerk. The select committee may request investigations, reports, and other assistance from any agency of the executive, legislative, and judicial branches of the Government. 
(d)MeetingsThe chairman, or in his absence a member designated by the chairman, shall preside at all meetings and hearings of the select committee. All meetings and hearings of the select committee shall be conducted in open session, unless a majority of members of the select committee voting, there being in attendance the requisite number required for the purpose of hearings to take testimony, vote to close a meeting or hearing. 
(e)Applicabities of Rules of the HouseThe Rules of the House of Representatives applicable to standing committees shall govern the select committee where not inconsistent with this resolution. 
(f)Written Commitee RulesThe select committee shall adopt additional written rules, which shall be public, to govern its procedures, which shall not be inconsistent with this resolution or the Rules of the House of Representatives. 
4.Administrative provisions 
(a)Appointment of StaffThe select committee staff shall be appointed, and may be removed, by the chairman and shall work under the general supervision and direction of the chairman. 
(b)Powers of Ranking Minority MemberAll staff provided to the minority party members of the select committee shall be appointed, and may be removed, by the ranking minority member of the committee, and shall work under the general supervision and direction of such member. 
(c)CompensationThe chairman shall fix the compensation of all staff of the select committee, after consultation with the ranking minority member regarding any minority party staff, within the budget approved for such purposes for the select committee. 
(d)Reimbursement of ExpensesThe select committee may reimburse the members of its staff for travel, subsistence, and other necessary expenses incurred by them in the performance of their functions for the select committee. 
(e)Payment of ExpensesThere shall be paid out of the applicable accounts of the House such sums as may be necessary for the expenses of the select committee. Such payments shall be made on vouchers signed by the chairman of the select committee and approved in the manner directed by the Committee on House Administration. Amounts made available under this subsection shall be expended in accordance with regulations prescribed by the Committee on House Administration. 
5.Reports The select committee shall from time to time report to the House the results of its study and investigation, with its recommendations. Any report made by the select committee when the House is not in session shall be filed with the Clerk of the House. Any report made by the select committee shall be referred to the committee or committees that have jurisdiction over the subject matter of the report.  
 
